Citation Nr: 0328329	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for service-connected tinnitus.

2.  Entitlement to an initial (compensable) rating for 
service-connected bilateral hearing loss.

3.  Entitlement to an initial rating greater than 10 percent 
for service-connected cephalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In this rating decision, the RO granted 
service connection for tinnitus, and assigned a 10 percent 
evaluation, effective May 30, 2001.  The RO also granted 
service connection for bilateral hearing loss, and assigned a 
non-compensable evaluation, effective May 30, 2001.

This appeal also arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision.  In this 
rating decision, the RO granted service connection for 
cephalgia (claimed as sleeping problems and headaches), and 
assigned a non-compensable evaluation, effective July 12, 
2002.  In a December 2002 rating decision, the RO increased 
the evaluation of the service-connected cephalgia to 10 
percent, effective July 12, 2002.

Because the veteran did not submit a notice of disagreement 
(NOD) regarding his claim for a heart murmur, this claim is 
currently not in appellate status. 

     
FINDINGS OF FACT

1.  The veteran's subjective tinnitus is perceived in each 
ear, and manifested by a recurrent symptomatology.

2.  The veteran has had two VA audiological evaluations - 
application of the puretone average and speech discrimination 
scores from these evaluations to table VI in the Rating 
Schedule results in the designation of "I" for the right ear 
and "I" for the left ear; which, when applied to table VII, 
results in a percentage evaluation for hearing impairment of 
0 percent (i.e., noncompensable).
 
3.  The veteran did not have puretone thresholds of 55 
decibels or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.
 
4.  The veteran did not have puretone thresholds at 30 
decibels or less at 1000 Hertz frequency and 70 decibels or 
more at 2000 Hertz frequency.  

5.  The symptoms of the veteran's cephalgia more nearly 
approximate characteristic prostrating attacks occurring on 
average once a month over the last several months than 
characteristic prostrating attacks averaging one in two 
months over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating greater 
than 10 percent for tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2003); VAOPGCPREC 2-2003.  

2.  The criteria for entitlement to an initial compensable 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2003).

3.  The criteria for entitlement to an initial rating of 30 
percent, and no more, for cephalgia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124(a), 
4.7, Diagnostic Code 8100 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to an April 2001 audiogram and examination by Dr. 
C. F., the veteran had moderate bilateral high frequency 
sensorineural hearing loss.  Dr. C. F. stated that the 
veteran's hearing loss began due to exposure to noise in 
service.  

The veteran received a VA audiological examination in August 
2001.  The veteran recounted significant noise exposure 
regarding firing rockets and gun fire in service.  He 
reported no occupational noise exposure and little 
recreational noise exposure.  The veteran stated that he 
first noticed tinnitus in 1965 right after basic training.  
It was bilateral and had been constant since 1965.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:

  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
25
30
55
65
55
LEFT
20
25
45
60
50
 
Speech discrimination scores were 98 percent in the right 
ear, and 96 percent in the left ear.  Average decibel loss 
was 51 in the right ear, and 45 in the left ear.  The VA 
examiner's diagnosis was mild sloping to moderately severe 
sensorineural hearing loss.  The examiner stated that it was 
as likely as not that at least a portion of his hearing loss 
and tinnitus were a result of service. 

In November 2001, the veteran was granted service connection 
for tinnitus, and assigned a 10 percent evaluation, effective 
May 30, 2001.  The veteran was also granted service 
connection for bilateral hearing loss, and assigned a non-
compensable evaluation, effective May 30, 2001.  The veteran 
filed an NOD in July 2002, and requested an increased rating 
for his tinnitus and bilateral hearing loss.  A claim for 
entitlement to service connection for sleeping problems and 
headache pain was submitted in July 2002.
The veteran received a VA neurological examination in July 
2002.  The veteran related being frequently awakened from 
sleep by headaches.  He rated the severity as an eight on a 
scale of ten.  He stated that headaches lasted from one half 
hour to two hours in duration.  He stated that he had seven 
to eight episodes per month and incidences seemed to be 
higher during cold weather time.  The diagnosis was 
cephalgia, atypical.  The VA physician stated that it was at 
least as likely as not that the headaches were related to the 
service exposure to loud decibels as well as the impact of 
rocket launching in close proximity to him.

The veteran was given a VA audio examination in August 2002.  
The veteran described his tinnitus as the constant sound of 
crickets bilaterally.  Testing revealed mild to moderately 
severe high frequency loss in the right ear and a moderate 
high frequency loss in the left ear.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:
  
  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
15
25
45
50
50
LEFT
10
20
40
50
55
 
Speech discrimination scores were 94 percent in the right 
ear, and 98 percent in the left ear.  Average decibel loss 
was 43 in the right ear, and 41 in the left ear.  The 
diagnosis was mild to moderately severe high frequency 
hearing loss and subjective tinnitus.  

In September 2002, the veteran was granted service connection 
for cephalgia, and assigned a non-compensable evaluation, 
effective July 12, 2002.  The veteran filed an NOD in October 
2002, and requested an increased rating for his cephalgia.  
The veteran also indicated in his October 2002 statement that 
he had been fitted for hearing aids.  He urged that VA amend 
the ratings schedule to provide a minimum 10 percent 
evaluation for service-connected hearing loss requiring the 
use of a hearing aid.  The veteran further stated that when 
his headaches occurred during the day, concentration and 
function was difficult.  Severe headaches forced him to rest 
quietly where there was no light.  This incapacitation 
restricted his work schedule and normal functioning.

The veteran received a VA neurological examination in 
November 2002.  
He related that he probably had two to three headaches on 
average per week, and that at least once or probably twice a 
week, he had to take a half day off.  In total, the veteran 
missed four or five days of work a month.  The VA examiner 
diagnosed the veteran with chronic migraine headaches.

In a December 2002 rating decision, the RO increased the 
evaluation of the service-connected cephalgia to 10 percent, 
effective July 12, 2002.  The veteran filed an NOD in July 
2003, and requested an increased rating for his cephalgia.  

Analysis

	I.  Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also includes 
provisions defining VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A.  Implementing regulations for the 
VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claims.  
This information was provided in the September 2002 and 
December 2002 Statements of the Case.  In these documents, 
the RO also provided notice of what evidence it had 
considered.    
 
In July 2002, the RO sent the veteran a VCAA letter.  In this 
letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.  38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
However, in the particular facts of this case, the 
application of 38 C.F.R. § 3.159(b)(1) to the claim has not 
resulted in disadvantage to the veteran.

In the instant case, the record reflects that the VCAA letter 
was sent in July 2002.  The letter told the veteran what 
evidence was needed to substantiate his claim.  Development 
of each claim continued over the course of the following 
year, with the veteran actively participating in that 
development.  For example, in October 2002 the veteran 
submitted an NOD and additional evidence regarding his 
claims, and in August 2002 and November 2002 the veteran 
underwent VA examinations.  The veteran was aware of the 
continuing development of the record, and actively 
participated in the development.  Because the veteran was 
aware that the development of the evidentiary record with 
regard to each of his claims was not limited to the 30 day 
response period contained in 38 C.F.R. § 3.159(b)(1), the 
veteran's claims were not disadvantaged as a result of any 
misleading statement.


In view of the development that has been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The evidence of record contains competent medical evidence to 
decide each claim.  There is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claims.  In short, the requirements under the VCAA have been 
met, and the Board will proceed with appellate disposition.  

II.  Entitlement to a greater original rating for 
service-connected tinnitus.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial November 2001 rating 
assigned following the grant of service connection.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO considered all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

In this case, the veteran was granted service connection for 
tinnitus, effective from May 30, 2001.  The veteran is 
currently assigned a 10 percent evaluation under Diagnostic 
Code 6260.  
Diagnostic Code 6260 provides that a maximum 10 percent 
evaluation is warranted for tinnitus, recurrent.  Three notes 
are included with Diagnostic Code 6260.  Note (1) states that 
a separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  Note (2) states assign 
only a single evaluation for recurrent tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
Note (3) states do not evaluate objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) under this 
diagnostic code, but evaluate it as part of any underlying 
condition causing it.  

After a  review of the evidence of record, the Board 
concludes that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260.  Therefore, the veteran's evaluation of 
tinnitus is continued as 10 percent disabling, as discussed 
below.

The veteran contends that his bilateral tinnitus warrant a 30 
percent evaluation.  He cites 38 C.F.R. § 4.25(b), and argues 
that the general rule adopted by the VA with respect to 
rating all disabilities is that each service-connected 
disability shall be separately rated and the ratings 
combined.  The veteran also contends that Diagnostic Code 
6260 is ambiguous, that it does not specify whether tinnitus 
must be present in both ears or in either ear alone to 
warrant the 10 percent rating, or whether bilateral tinnitus 
warrants separate 10 percent ratings.  Therefore, in the 
absence of a specific provision to the contrary, § 4.25(b) 
applies to tinnitus and, thus, each ear should be rated 
separately and be given a 10 percent evaluation.

Pursuant to VA General Counsel Opinion 2-2003, separate 
ratings for tinnitus in each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  See 
VAOPGCPREC 2-2003 (2003).  This opinion specifically 
addressed whether separate disability ratings for tinnitus in 
each ear could be assigned under Diagnostic Code 6260 or any 
other diagnostic code.  In addition, the VA published a final 
rule on May 14, 2003.  This rule added a note to Diagnostic 
Code 6260, which directs raters to "assign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  68 Fed. 
Reg. 25, 822, 25,823 (2003); 38 C.F.R. § 4.87, DX 6260, note 
(2).

Despite the veteran's contentions, Diagnostic Code 6260 is 
not ambiguous as to  whether separate ratings are warranted 
for bilateral tinnitus.  Diagnostic Code 6260 warrants only a 
single evaluation for recurrent tinnitus, even when the sound 
is perceived in both ears.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a greater initial rating for tinnitus must be 
denied.  VCAA, Publ. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-2099 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Therefore, entitlement to a greater initial rating for the 
veteran's service-connected tinnitus is not warranted.  The 
veteran's evaluation of tinnitus is continued as 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003); see VAOPGCPREC 2-2003 (2003).  

III.  Entitlement to an initial (compensable) rating
        for service-connected   bilateral hearing loss.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial November 2001 rating 
assigned following the grant of service connection.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO considered all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

In this case, the veteran was granted service connection for 
bilateral hearing loss, effective from May 30, 2001.  The 
veteran is currently assigned a non-compensable evaluation 
under Diagnostic Code 6100.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second. See 38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered. See Acevedo- Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

At the veteran's VA audiological evaluation in August 2001, 
the veteran had four-frequency averages for the right ear and 
left ear of 51 dB and 45 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 98 percent for the 
right ear and 96 percent in the left ear.  Application of 
these scores to table VI results in designation of "I" for 
the right ear and "I" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is zero 
percent, i.e., noncompensable, under Diagnostic Code 6100.  

Regarding the August 2001 audio exam, it is noted that the 
veteran did not have puretone thresholds of 55 dB's or more 
at each of the 1000, 2000, 3000, and 4000 Hertz frequencies.  
It is also noted that the veteran did not have puretone 
threshold at 30 dB or less at 1000 Hertz and 70 dB or more at 
2000 Hertz.  Accordingly, an evaluation is not proper under 
Table VI (a) pursuant to 38 C.F.R. § 4.86 (a) or 38 C.F.R. 
§ 4.86 (b).  

At the veteran's VA audiological evaluation in August 2002, 
the veteran had four-frequency averages for the right ear and 
left ear of 43 dB and 41 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 94 percent for the 
right ear and 98 percent in the left ear.  Application of 
these scores to table VI results in designation of "I" for 
the right ear and "I" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is 0 
percent, i.e., noncompensable, under Diagnostic Code 6100.  
 
Regarding the August 2002 audio exam, it is noted that the 
veteran did not have puretone thresholds of 55 dB's or more 
at each of the 1000, 2000, 3000, and 4000 Hertz frequencies.  
It is also noted that the veteran did not have puretone 
threshold at 30 dB or less at 1000 Hertz and 70 dB or more at 
2000 Hertz.  Accordingly, an evaluation is not proper under 
Table VI (a) pursuant to 38 C.F.R. § 4.86 (a) or 38 C.F.R. 
§ 4.86 (b).  

It needs to be emphasized that the assignment of disability 
ratings for hearing impairment is derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after the audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

In addition, the veteran has indicated that he uses hearing 
aids.  He argues that he is, therefore, entitled to a minimum 
10 percent evaluation for his service-connected hearing loss.  
His argument is based on Resolution No. 627 by theVeterans of 
Foreign Wars of the United States, which urges VA to provide 
for a minimum 10 percent evaluation for any service-connected 
hearing loss (unilateral or bilateral) requiring the use of a 
hearing aid.

An examination for hearing impairment for VA purposes is 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.  
There are currently no VA rating criteria to warrant a 10 
percent evaluation based on use of a hearing aid.  

In this case, an increased evaluation for the veteran's 
bilateral hearing loss has also been considered under the 
extraschedular rating provisions of 38 C.F.R. § 3.321(b).
While the veteran's hearing loss has had some consequences 
regarding his employment and social activities, his 
disability does not have unusual manifestations and does not 
affect employment in ways that are not already taken into 
account under the provisions of the rating schedule.  It is 
important to note that, under the provisions of  38 C.F.R. § 
4.1, the percentage ratings contemplated in the rating 
schedule represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  
Accordingly, the current evidence demonstrates that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b) is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an initial (compensable) rating for bilateral 
hearing loss must be denied.  VCAA, Publ. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000); see 38 U.S.C.A. §§ 
5103, 5103A (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Therefore, entitlement to an initial (compensable) rating for 
service-connected bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2003).

IV.  Entitlement to a greater original rating for 
service-connected cephalgia.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with both the September 2002 rating assigned 
following the grant of service connection, and the December 
2002 rating which increased his evaluation to 10 percent.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003). 

In this case, the veteran was granted service connection for 
cephalgia (claimed as sleeping problems and headaches), 
effective from July 12, 2002.  The veteran is currently 
assigned a 10 percent evaluation under Diagnostic Code 8100.  

Diagnostic Code 8100 provides that a maximum 50 percent 
evaluation is assigned for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 10 percent evaluation is warranted for 
migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A non-
compensable evaluation is warranted for migraines with less 
frequent attacks.  

After a review of the evidence of record, the Board concludes 
that an increase to 30 percent evaluation is justified, based 
on the criteria in Diagnostic Code 8100, as discussed below, 
and the provisions of 38 C.F.R. § 4.7 (2002).

The objective findings of record show that the veteran has 
experienced painful headaches.  His July 2002 VA examination 
indicated that the severity of his headaches was an eight on 
a scale of ten.  His headaches lasted from one half hour to 
two hours, and he reported that he had seven to eight 
episodes per month.  In his October 2002 statement, the 
veteran reiterated that his headaches lasted up to two hours 
and they prevented him from falling back to sleep.  
Consequently, he always felt tired.  Regarding his seven to 
eight episodes per month, they usually were accompanied with 
pain in his temples and the front part of his forehead.  When 
this occurred during the day, he had difficulty concentrating 
or functioning.  When 
these conditions were severe, he had to rest quietly where 
there was no light.  Occasionally, he felt nausea, dizziness 
and lightheadedness.  The veteran's November 2002 VA 
examination indicated that the veteran probably had two to 
three headaches on average per week.  He further stated that 
at least once or probably twice a week, he had to take a half 
day off.  He stated his headaches last two to four hours.  He 
further related that he sometimes had trouble sleeping due to 
headaches, at least a couple times a month.  

The evidence in this case shows that there is a genuine 
question as to which of two evaluations (10 percent or 30 
percent) should be applied.  While there are no conclusive 
findings that the veteran has had prostrating migraine 
attacks on average once a month over the last several months, 
the veteran related that he experienced seven to eight 
episodes a month.  These episodes usually were accompanied 
with pain in his temples and the front part of his forehead.  
The veteran also indicated that some of these episodes were 
so severe that he was compelled to rest quietly in the dark.  
Trouble sleeping due to headaches, at least a couple times a 
month, and taking half days off from work at least once a 
week due to headaches suggest that he is, in fact, having 
characteristic prostrating attacks.  

In sum, the credible evidence of record in this case 
demonstrates that the veteran's migraine disability picture 
more nearly approximates the characteristic prostrating 
attacks occurring on an average once a month criteria 
required for the higher, 30 percent evaluation.  Pursuant to 
38 C.F.R. § 4.7, the Board concludes that an increase to 30 
percent evaluation is appropriate.

It should be noted, however, that a 50 percent evaluation for 
the veteran is not justified.  The veteran's July 2002 and 
November 2002 VA exams and his October 2002 statement did not 
indicate that he suffered "very frequent completely 
prostrating" and "prolonged attacks."  Furthermore, there 
is no evidence of record that these attacks were "productive 
of severe economic inadaptability."  The evidence shows that 
his headaches caused him some difficulty in keeping a regular 
work schedule, but his condition has not placed him in a 
position of severe economic inadaptability.  All of the 
necessary symptoms and conditions to support a 50 percent 
evaluation are not present in the evidence of record. 

Therefore, entitlement to a greater original evaluation of 30 
percent for service-connected cephalgia is established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71, 
Diagnostic Code 8100 (2003).


ORDER

1.  Entitlement to an initial rating greater than 10 percent 
for service-connected tinnitus is denied.

2.  Entitlement to an initial (compensable) rating for 
service-connected bilateral hearing loss is denied.

3.  Entitlement to an initial rating of 30 percent, and not 
more, for service-connected cephalgia is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



